Citation Nr: 1609701	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a liver condition, to include cirrhosis and hepatitis A and B infections.

2.  Entitlement to service connection for a liver condition, to include cirrhosis and hepatitis A and B infections.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to an initial rating in excess of 10 for bilateral sensorineural hearing loss.

5.  Entitlement to an initial rating in excess of 10 for tinnitus.

6.  Entitlement service connection for diabetes mellitus associated with herbicide exposure.

7.  Entitlement to service connection for atrial fibrillation.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for a mental disorder, to include post traumatic stress disorder (PTSD).

14.  Entitlement to service connection for a kidney disorder.

15.  Entitlement to service connection for a low back disorder.

16.  Entitlement to service connection for a right hip disorder.

17.  Entitlement to service connection for a left hip disorder.

18.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis, chronic obstructive pulmonary disease (also claimed as pneumonia).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in Vietnam from January 1969 to March 1969.  The Veteran died on July [redacted], 2010.  The appellant is the Veteran's surviving spouse.

After the Veteran's death, the Veteran's surviving spouse was substituted as the appellant in accordance with 38 U.S.C.A. § 5121A which permits a spouse to be substituted as appellant on claims pending at the time of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a liver condition, to include cirrhosis and hepatitis A and B infections; diabetes mellitus associated with herbicide exposure;
atrial fibrillation; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; erectile dysfunction; a mental disorder to include post traumatic stress disorder (PTSD); a kidney disorder; a low back disorder; a right hip disorder; a left hip disorder; and a respiratory disorder, to include chronic bronchitis, chronic obstructive pulmonary disease (also claimed as pneumonia) for the purposes of payment of accrued benefits; service connection for the cause of the Veteran's death; entitlement to an initial rating in excess of 10 for bilateral sensorineural hearing loss and an initial rating in excess of 10 for tinnitus for the purposes of payment of accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death, he had a February 2010 petition to reopen a claim for service connection for a liver condition, to include cirrhosis and hepatitis A and B infections, pending. 
 
2.  The appellant filed a claim for accrued benefits in August 2010, within a year of the Veteran's death. 
 
3.  A rating decision issued in July 2008 denied service connection for a liver condition.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in July 2008.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

4.  Evidence added to the record since the final July 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

Evidence received since the July 2008 rating decision that denied service connection for a liver condition is new and material; the claim is reopened for accrued benefits purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the Veteran's death in July 2010, he had a petition to reopen a claim for service connection for a liver condition pending.  The claim had previously been denied in July 2008.  The appellant filed a claim for accrued benefits in August 2010, within a year of the Veteran's death.

The Board finds that the appellant submitted new and material evidence sufficient to reopen her claim for service connection for a liver condition for accrued benefits purposes.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for a liver condition was denied in a July 2008 rating decision because the RO determined that the service medical records were silent for the claimed condition and there was no evidence that the condition was related to the Veteran's active military duty.  The July 2008 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since July 2008, new evidence was added to the claims file, including a letter from the Veteran's private treating physician, Dr. Robert Heath, received in June 2010 in which he opined that there was an association between hepatocellular carcinoma and toxin exposure, a January 2014 VA medical opinion and a November 2015 opinion of a medical specialist from the Veterans Health Administration (VHA).  

The June 2010 letter from Dr. Robert Heath relates to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the claim of entitlement to service connection for a liver condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for a liver condition is reopened for accrued benefits purposes, and to this extent only, the appeal is granted.


REMAND

A March 2008 letter shows the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) beginning in June 2008.  These records have not been associated with the claims file.  Additionally, a list of the Veteran's treating providers showed additional treatment records that are not contained in the claims file that may be relevant to the Veteran's liver condition, including private treatment from Kevin Dye; a CT scan at Carilion Imaging; a PET scan at Carilion Imaging dated January 2, 2008; and records from Roanoke Memorial Hospital including a March 28, 2008 ultrasound of the liver, an April 9, 2008 MRI, and treatment records from April 2008.  The SSA records and private treatment records listed above should be obtained.  The RO should also ask the appellant to identify any additional, pertinent medical treatment that the Veteran received for his liver condition.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the appellant to submit any additional, pertinent lay statements relating to her claims for service connection for a liver condition, to include cirrhosis and hepatitis A and B infections, for the purposes of payment of accrued benefits and service connection for the cause of the Veteran's death.  In light of these additional treatment records, a new VA medical opinion must be obtained to determine whether the Veteran's liver condition was related to his service, to include as a result of his conceded herbicide exposure in service.

In a July 2011 rating decision, the RO denied service connection for diabetes mellitus associated with herbicide exposure, atrial fibrillation, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, erectile dysfunction, a mental disorder to include post traumatic stress disorder (PTSD), a kidney disorder, a low back disorder, a right hip disorder, a left hip disorder, and a respiratory disorder, to include chronic bronchitis, chronic obstructive pulmonary disease (also claimed as pneumonia) for the purposes of payment of accrued benefits.  The July 2011 rating decision also granted service connection for bilateral sensorineural hearing loss with an evaluation of 10 percent effective February 26, 2010 and granted service connection for tinnitus with an evaluation of 10 percent effective February 26, 2010.  Virtual VA reflects that in September 2011 the RO received the appellant's notice of disagreement with the RO's decision regarding all issues in the July 2011 rating decision.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore the claims must be remanded to provide the appellant with that document and afford her an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the appellant should be notified of such.  

2.  Contact the appellant and request that she identify any and all outstanding VA and private treatment records related to the Veteran's liver condition.  After obtaining the necessary authorization forms from the appellant, obtain any pertinent records and associate them with claims file.  Specifically, these records should include private treatment from Kevin Dye; a CT scan at Carilion Imaging; a PET scan at Carilion Imaging dated January 2, 2008; and records from Roanoke Memorial Hospital including a March 28, 2008 ultrasound of the liver, an April 9, 2008 MRI, and treatment records from April 2008.  Any negative response should be in writing and associated with the claims file.  

3.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service and post-service symptoms of his liver condition and any relationship of the disease to his service, including his service in the Republic of Vietnam.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims file, obtain a VA medical opinion.  The claims file should be reviewed by the examiner.  The examiner is requested to opine as to whether it is at least as likely as not that the any of liver condition was related to service, to include the Veteran's conceded exposure to herbicides while in Vietnam, or had its onset during service.

5.  If either the claims for entitlement to service connection for a liver condition, to include cirrhosis and hepatitis A and B infections and/or entitlement to service connection for the cause of the Veteran's death remains denied, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board.

6.  Issue a statement of the case that addresses entitlement to service connection for diabetes mellitus associated with herbicide exposure, atrial fibrillation, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, erectile dysfunction, a mental disorder to include post traumatic stress disorder (PTSD), a kidney disorder, a low back disorder, a right hip disorder, a left hip disorder, and a respiratory disorder, to include chronic bronchitis, chronic obstructive pulmonary disease (also claimed as pneumonia); and entitlement to an initial rating in excess of 10 for bilateral sensorineural hearing loss and an initial rating in excess of 10 for tinnitus.  The appellant must be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


